DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 13 October 2022 is acknowledged and has been entered. 

Status of the Claims:
Claims 1-11, 13-14 and 16-17 have been cancelled.
Claims 12, 15 and 18-19 are presented for examination on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating muscular disorders or diseases by application of an effective amount of a particular  Aster spathulifolius extract prepared extraction of ground part of Aster spathulifolius using a mixed solvent of water and ethyl alcohol having a mixing ratio (v/v) of 1:10 and extracted by reflux cooling at about 85°C to 100°C for 2 to 5 hours, and dried28 to obtain an extract of Aster spathulifolius in an oily state (AE-B), does not reasonably provide enablement for treatment of muscular diseases or improvement of muscular function by application of any and all extracts of Aster spathulifolius.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicant’s claims are drawn to a method of treating muscle disease or improving muscle function by administering any extract of Aster spathulifolius. However, the specification provides only one working example, that of an extract of Aster spathulifolius extract prepared extraction of ground part of Aster spathulifolius using a mixed solvent of water and ethyl alcohol having a mixing ratio (v/v) of 1:10 and extracted by reflux cooling at about 85°C to 100°C for 2 to 5 hours, and dried28 to obtain an extract of Aster spathulifolius in an oily state (AE-B). 
Regarding the extraction solvent used to obtain the claims product with anti-inflammatory properties, it is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction. However, because many phytochemicals remain undiscovered, the skilled artisan has to make his/her best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity. Oftentimes, unless the constituents in a particular natural product extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures. These procedures are common when, for example, a natural product or part thereof has been documented in the literature as possessing some medicinal quality. The skilled artisan will attempt numerous extraction protocols in an attempt to isolate particular ingredient(s) that have medicinal efficacy. Typically, beginning with the first crude extraction, it is a guess as to whether or not the extract will possess certain phytochemical constituents. For example, unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, the functional property of an extract of Aster spathulifolius is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract. 
The specification does not provide any specific guidance to show that any and all extracts of Aster spathulifolius have the claimed efficacy in treating muscle atrophy.  An artisan would have to test every potential extraction technique with the virtually limitless number of solvents in order to determine if it is able to promote muscle function or treat atrophy. This degree of experimentation clearly places an undue burden on the artisan of ordinary skill. The specification only provides testing data that the extract produced by the extraction procedures and variables disclosed in Example 1 of the Specification. Given the wide range of possible resulting extracts that could potentially result from various extraction methods, the presence of a single example of an extract that possesses muscle promoting properties in a muscle atrophy-induced mouse model provides insufficient guidance to the person to practice the invention.
Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for every extract of Aster spathulifolius that may have the claimed efficacy.

Claims 12, 15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.

Applicant has provided evidence of only a single example of a Aster spathulifolius extract with the claimed efficacy in treating muscle atrophy.  This product with the specific composition was produced by a specific method of extraction from a specific source of Aster spathulifolius, which as stated previously could vary considerably. 
          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed
         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

	Similarly, as stated previously, the composition of the beeswax from which the bloom is derived and extract obtained will vary greatly depending on the particular source of the beeswax.  Since the composition of the beeswax is unpredictable and will defer depending upon the location from which it was obtained (i.e., different pollination sources) as well as the type of bee used to make it, the composition of the bloom will also be unpredictable. Thus the level of skill and knowledge in the art is such that a single example of a particular extract from a particular source of beeswax bloom would not provide sufficient evidence that Applicant is in possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
Applicant’s claims are drawn to a method of treating muscle disease or improving muscle function by administering any extract of Aster spathulifolius. However, the specification provides only one working example, that of an extract of Aster spathulifolius extract prepared extraction of ground part of Aster spathulifolius using a mixed solvent of water and ethyl alcohol having a mixing ratio (v/v) of 1:10 and extracted by reflux cooling at about 85°C to 100°C for 2 to 5 hours, and dried28 to obtain an extract of Aster spathulifolius in an oily state (AE-B). There is no known means for predicting the capability of other extracts, besides the extract(s)  specifically described in the Instant disclosure, with regard to [e.g., muscle improvement].  The skilled artisan could not even relatively predict what other extracts would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other extracts could potentially have the effect(s) listed in the claim(s).


	

Response to Arguments
Applicant’s amendments/arguments, with respect to the anticipation and indefiniteness rejections have been fully considered and are persuasive.  The 35 USC 102 and 112(b) rejections of the previous Office action has been withdrawn. 
Applicant's amendments/arguments filed with respect to the 35 USC 112(a) rejections have been fully considered but they are not persuasive.
Applicant asserts that claim 12 has been amended to to require that "the extract is an extract extracted by at least one solvent selected from the group of consisting of water, alcohol having 1 to 6 carbon atoms, and mixture thereof” and that because they are extracted with water or a short chain alcohol, should contain the same or similar active effect to the extract that was reduced to practice. This is unpersuasive, in that as pointed out previously the constituent components of botanical extracts are highly unpredictable and depend greatly on the specific condition under which the extraction took place. While polarity of the solvent is one variable, it is not conclusive. Furthermore, an extract produced with 100% water as an extraction solvent will differ significantly from that produced with 100% alcohol. Applicant has not pointed out any specific compounds that yield the claimed efficacy in treating muscular disease that would be extracted in both water or alcohol extracts. Given the unpredictability of the phytochemical bioactives botanical extract, the specification provides neither sufficient guidance to the skilled practitioner to practice the full scope of the invention nor sufficient evidence that Applicant was in possession of invention as claimed at the time of filing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655